RICHARDS, J.
Frank Sterling and F. Bosler brought several attachment suits before a justice of the peace in an attempt to reach by garnishee process a cashier’s check issued by the Cygnet Savings Bank to one, Charles Sheets. Sheets had already transferred the check to the Wood County Savings Bank. Garnishee process was served upon the Cygnet Bank while it could have properly gone into the several attachment suits and filed an affidavit of interpleader.
The Cygnet Bank brought a separate action in the Wood common pleas and offered to pay the check to whomsoever should be found entitled to it. The trial court found and adjudged that the check was payable to the Woods County Savings Bank, and Sterling and Bosler was ordered to pay costs. Error was prosecuted and the court of appeals held:
The costs were properly adjudicated against Sterling and Bosler, because they wrongfully brought the attachments and rendered the litigation necessary.
Judgment of lower court affirmed.